Name: 2013/548/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VII Ã¢  Committee of the Regions
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/130 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section VII  Committee of the Regions (2013/548/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0230/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0093/2013), 1. Grants the Secretary-General of the Committee of the Regions discharge in respect of the implementation of the Committee of the Regions budget for the financial year 2011; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the Decision on discharge for implementation of the European Union general budget for the financial year 2011, Section VII  Committee of the Regions THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0230/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0093/2013), 1. Notes with satisfaction that in its 2011 annual report, the Court of Auditors observed that no significant weaknesses had been identified in respect of the audited topics related to the human resources and the procurement for the Committee of the Regions (the Committee); 2. Welcomes the fact that on the basis of its audit work, the Court of Auditors concluded that the payments as a whole for the year ended on 31 December 2011 for administrative and other expenditure of the institutions and bodies were free from material error; 3. Notes that in 2011, the Committee had an approved budget of EUR 84 100 000, of which EUR 82 000 000 (EUR 90 800 000 in 2010) were commitment appropriations, with a utilisation rate of 97,5 %, lower than the 99,4 % of 2010; stresses that the Committees budget is purely administrative, with 72 % of expenditure relating to persons working with the institution and 28 % relating to buildings, furniture, equipment and miscellaneous running costs; 4. Is dismayed at the fall in the budget utilisation rate; calls for action to improve that rate and for those changes made to be monitored; 5. Recognises that the Committees new role, as outlined in the Treaty on the Functioning of the European Union, requires organisation adjustments but considers that those adaptations could have been predicted in the Committees budget commitments for 2011; 6. Welcomes the projects on the internal organisation of the Committee which set out the objectives of cooperation between services and the development of synergies in common activities and joint actions; asks to be updated on the projects and be informed more precisely on the budgetary consequences of the measures taken; 7. Congratulates both the Committee and the European Economic and Social Committee (EESC) for receiving EMAS and ISO-14001 certification; regrets, however, that no information was provided on the energy used from renewable sources as requested in last years Parliament discharge resolution; draws attention to the obligation to publish renewable energy share figures and environmental impact data; 8. Notes with satisfaction that the recommendations and requirements made by Parliaments Committee on Budgetary Control are recorded by the budget service of the Committee in a central database and the progress of implementation is regularly monitored; 9. Asks the Committee to continue to monitor the staff structure in order to ensure that the organisation of posts is fully efficient and contributes to a better spending of the allocated budget; 10. Welcomes the progressive phasing-in of videoconferencing; wishes to be informed regularly about its effectiveness and the savings that it creates, including savings on travel expenses; 11. Acknowledges the recommendations of and the objectives set by the Committees Internal Audit service; considers, however, that execution must be improved and streamlined; 12. Is pleased with the achievements in the area of translation following the renewed EESC-Committee Cooperation agreement; notes, however, that a high demand for translation during peak periods resulted in an increase for outsourcing resources; calls on the Committee to set a better timetable for translation demands; 13. Invites the Committee to put the unused rate of the interpretation services requested during that year in the next annual activity report; 14. Supports the conclusions of the mid-term evaluation of the administrative cooperation agreement between the Committee and the EESC; shares the view that some improvements should be made to rationalise human resources in the Joint Services and in translation; 15. Calls for detailed information on the aims of administrative cooperation, the extent to which those aims are being achieved and the impact this is having in terms of savings; 16. Congratulates the Committee for the consistent quality of the annual activity report and for providing a comprehensive annual impact report that is an important tool for the assessment of its work; notes with satisfaction that an exhaustive table of all human resources at the Committees disposal was provided in the annual activity report; invites the Committee to include in the table the break-down of the participation in professional training; 17. Reiterates its position that in the interest of transparency, the declarations and the updates of financial interests of members from all the institutions should be accessible on the internet; welcomes the decision taken by the Committees Bureau in 2011 to make members declarations of financial interests available online and expects them to be made available at the earliest opportunity. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1.